


110 HR 1793 IH: Logan's Law
U.S. House of Representatives
2007-03-29
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 1793
		IN THE HOUSE OF REPRESENTATIVES
		
			March 29, 2007
			Mr. Gene Green of
			 Texas introduced the following bill; which was referred to the
			 Committee on Oversight and Government
			 Reform
		
		A BILL
		To direct the head of a Federal department or agency that
		  is carrying out a project involving the construction of a culvert or other
		  enclosed flood or drainage system to ensure that certain child safety measures
		  are included in the project.
	
	
		1.Short titleThis Act may be cited as Logan's Law.
		2.Construction of
			 culverts and other enclosed flood or drainage systems
			(a)Safety
			 requirementsThe head of a
			 Federal department or agency that is carrying out a project involving the
			 construction or modification of a culvert or other enclosed flood or drainage
			 system shall ensure that—
				(1)the intake to the
			 culvert or other enclosed flood or drainage system is protected by a bar,
			 grate, or other appropriate covering sufficient to ensure that a child may not
			 be swept into the system;
				(2)a
			 sign warning of the hazard for a child, including the danger for injury or
			 drowning, is clearly posted at the intake to the culvert or other enclosed
			 flood or drainage system; and
				(3)the culvert or
			 other enclosed flood or drainage system has a hinged opening or other type of
			 opening and closing mechanism to permit emergency services personnel to access
			 the system.
				(b)ApplicabilitySubsection
			 (a) shall apply to—
				(1)a
			 project carried out after the effective date of this Act directly by the head
			 of a Federal department or agency; and
				(2)a
			 project carried out in whole or in part with Federal funds made available by
			 the head of a Federal department or agency after the effective date of this
			 Act.
				(c)Conditions on
			 Federal financial assistanceIn the case of a project described
			 in subsection (b)(2), the head of the Federal department or agency providing
			 Federal financial assistance to a State or local government or other entity
			 shall require compliance with subsection (a) as a condition for the award of
			 the financial assistance or any letter of intent.
			(d)Effective
			 dateThis Act shall take effect beginning 180 days after the date
			 of enactment of this Act.
			
